﻿42.	 Almost one year ago, the young People's Republic of Angola was historically and officially admitted as a full Member to the United Nations. The time that has since elapsed has not yet been sufficient to efface from the Angolan people's memory the struggle waged by their revolutionary vanguard against the anachronistic, anti-democratic and hostile attitude taken by the United States of America in the Security Council when it delayed and vetoed the admission to the United Nations of the People's Republic of Angola.
43.	On 1 December 1976, when the People's Republic of Angola for the first time made its voice heard from this rostrum, it was stated that our admission to this world body was not just a victory for the Angolan people: it was a victory for all peace-loving and freedom-loving peoples, - a victory for all the progressive forces and countries which supported our long and hard national liberation struggle. But it was an incomplete victory, because we were not at the same time celebrating the admission of the glorious Socialist Republic of Viet Nam. Today, however, the picture of that victory is complete, and tomorrow it will assume even greater proportions with the inevitable admission of other independent countries.
44.	Permit us now, Sir, on behalf of the delegation of the People's Republic of Angola, to extend our warmest congratulations on your election to the presidency of the thirty-second session of the United Nations General Assembly and to wish you every success in the fulfilment of your arduous task.
45.	We should like to convey to the President of the thirty-first session our appreciation of the outstanding services he rendered during the period in which he was invested with the same high responsibilities, and »5so to express to the Secretary-General of the United Nations our deep gratitude for the great dedication he has brought to the solution of various grave problems with which both the People's Republic of Angola and the international community have had to deal.
46.	The foreign policy of the People's Republic of Angola is governed by unequivocal guiding principles, which we should like to recall and indeed to reaffirm: the establishment and maintenance of diplomatic relations with all countries of the world on the basis of mutual respect for national sovereignty and territorial integrity, non- aggression, non-interference in internal affairs, equal and reciprocal advantage, peaceful coexistence and non- alignment; respect for the principles of the Charters of the United Nations and the Organization of African Unity; the intransigent safeguarding of our complete national independence and of our socialist option; the diversification of relations of co-operation in the most varied fields; militant solidarity with the national liberation movements, with oppressed peoples and with the struggle of the workers of the whole world, on the basis of proletarian internationalism; and the progressive strengthening of bonds of friendship and co-operation with the socialist community and anti-imperialist communities of every continent.
47.	However, despite the clarity and indeed the universality of most of the principles enunciated, the People's Republic of Angola and hence the Angolan people are still faced with a lack of any kind of understanding, with accusations and labels 'with biased press campaigns, with divisive manoeuvring and multiform offensives orchestrated by the imperialist Powers with the connivance of external and internal agents, all aimed at the annihilation of the revolutionary process now in progress, the establishment of neo-colonialism and the consequent paralysis of the liberation struggle of the peoples of Namibia, Zimbabwe and South Africa, with grave consequences for the other front-line States.
48.	The Government of the People's Republic of Angola will not fail therefore to speak out in accordance with the principles that guide it, or to act with the authority and responsibility vested in it so as duly to comply with the duties and obligations it has assumed vis-à-vis the Angolan people and the progressive international community. By this we mean that we intend to face problems objectively and not to resort to compromise merely as a way of finding provisional solutions or of concealing a lack of political courage in the face of the complexity or delicate nature of some situation or another. This implies that we shall clearly, honestly and courageously assume the responsibilities of our positions and options.
49.	The present state of international political affairs is essentially characterized by a multiplicity of conflicts of different types. No one in this Assembly can or should be unaware that the growing contradiction between the capitalist camp and the socialist camp has shifted the scene of military confrontation from South-East Asia to the African continent, where, as a result of the resounding defeat of North American imperialism in Viet Nam and the collapse of the Portuguese colonial empire, an offensive is being mounted by certain imperialist Powers in the form of indirect intervention, the immediate effect of which is the destabilization of progressive African regimes.
50.	A brief analysis of the international panorama shows that the direct confrontation of the peoples with imperialism, neo-colonialism, colonialism, Zionism, apartheid and the exploitation of man by man is still an incontestable reality in the present era. Peace is therefore far from being assured in all parts of the world, because we are still witnessing a frenzied arms race, the perpetuation of colonial wars, all manner of aggression against independent States, foreign domination and occupation, economic plunder and a proliferation of plots by the imperialist Powers against the national sovereignty, territorial integrity and security of States.
51.	At the same time, and in particular, the shameful armed aggression against Benin; the heinous assassination of the President of the People's Republic of the Congo, Marien Ngouabi; the criminal attempted coup d’état in Angola organized by a group of factionalists serving foreign interests; the armed aggression and incursions carried out by the racist and Fascist regimes "of so-called Rhodesia and South Africa against Mozambique, Zambia, Botswana and Angola; the military conflicts between contiguous African countries; the fostering of subversion and counterrevolution in certain African countries; the troop movements north and south of Angola's borders; the financial, material and even logistic support given to Angolan puppet organizations, and so forth—all this is a very clear indication of the aggressive designs of international imperialism on the African continent.
52.	In view of this somewhat gloomy picture, and in order better to face up to imperialist manoeuvres, it seems to us essential that there should be joint action, particularly within the framework of the movement of non-aligned countries, whereby each nation would ensure its complete national independence by taking national resources into its own hands and exploiting them for the benefit of its people; reject any form of subordination and dependence and any interference or pressure whatsoever, whether of a political, an economic or a military nature; prohibit the establishment of foreign military bases on its national territory and support all those fighting for the dismantling of such bases, which are generally imposed or maintained against the will of the people; seriously devote every effort to a necessary and effective international detente, to general and complete disarmament, and to the implementation of measures designed to strengthen international security and to ensure a total ban on the production and use of any kind of chemical, bacteriological or nuclear weapons, including the neutron bomb; prevent by every means the Indian Ocean from becoming the scene of any military confrontation and contribute decisively to its maintenance as a zone of peace; put into effect, as far as possible, development programmes which can be defended against economic blocs; and firmly support genuine national liberation movements in every possible way.
53.	However, one of the most serious problems to be faced over the coming years, especially for under-developed countries, will undoubtedly be the economic crisis in the capitalist world, essentially characterized by rising inflation and growing unemployment, by the diminished level of real profits from the export of commodities from underdeveloped countries and the growing indebtedness of those same countries.
54.	In the face of this situation, which basically affects the countries of the so-called third world, practical ways must be devised of applying the oft-repeated principles concerning the establishment of a new world economic order founded essentially on equity, sovereign equality, interdependence, common interest and co-operation between States.
55.	It has therefore become necessary to act in such a way as effectively to create a new equilibrium in international economic relations based on social justice, human dignity and the inalienable right of peoples to exercise total and permanent sovereignty over their national resources and freely to use and dispose of those resources.
56.	In the course of two years of independence, the Angolan people and the Government of the People's Republic of Angola, under the leadership of the Movimento Popular de Libertagao de Angola  and of their far-sighted leader, Mr. Agostinho Neto, have managed to overcome a series of difficulties and obstacles. With each passing day and month, they become ever more involved in the great and inspiring battle for national reconstruction in order to respond more adequately to the interests of the most exploited strata and to build a truly socialist society. At the same time they are preparing for an event of great historical significance: the holding of the first Congress of the MPLA and the creation of the party of the working class.
57.	Despite the invasions from the north and the south by the regular armies of Zaire and South Africa, together with bands of puppets and mercenaries supported by certain Western Powers and certain French-speaking African countries; despite the destruction and plunder carried out by those same forces, with material damages estimated at S6,700 million, for which compensation has not yet been paid; and despite the flight and departure of technical cadres, most of them Portuguese—all factors which caused the paralysis of internal trade and of industrial and agricultural units and the consequent sudden sharp decline in production—it is absolutely undeniable that quite positive and encouraging result have already been achieved, especially in the fields of education, health, agriculture, industry, fisheries, construction, the economy, internal and external trade, and national defence.
58.	In this respect, there is still a state of emergency in the People's Republic of Angola, and the tremendous efforts made in the task of national reconstruction have not as yet made it possible to attain the production levels reached in 1973, the last year of Portuguese colonial domination.
59.	For all the foregoing reasons, the so-called gross national product in the People's Republic of Angola is today very much lower than S300-that is, S250 per capita. Hence, we have good reason to regard ourselves as being among the least developed countries, and we are justified in our appeals for assistance to many types of international bodies and, in particular, to the specialized agencies of the United Nations.
60.	For the activity already carried out in the People's Republic of Angola by those specialized agencies, we must express our most sincere gratitude, particularly to UNDP and the United Nations High Commissioner for Refugees, for the volume of assistance - and for the projects carried out or now in progress We express the same feelings of gratitude to all the countries and organizations which in this respect have, directly or indirectly, contributed to lessening the sufferings and the sacrifices of the Angolan people.
61.	Because it is our understanding that the consolidation of the independence of the People's Republic of Angola should now lead to a more substantial contribution to the national liberation struggle of peoples still subject to colonial domination, and because we consider that the armed struggle waged by the peoples of Namibia, Zimbabwe, South Africa, the so-called Western Sahara and East Timor is still the most valid way for them to achieve their inalienable right to independence, we have, out of the most elementary spirit of militant solidarity and internationalist duty, assumed the responsibility of giving our support, in every possible way and in accordance with our modest possibilities, to their legitimate representatives, namely, SWAPO, the Patriotic Front, the African National Congress, the Frente POLISARIO and the Frente Revolucionaria de Timor Leste Independente.
62.	However, there are certain considerations which come to our mind. In the first place, the various forms of support given to the Fascist and racist Pretoria and Salisbury regimes by the imperialist and neo-colonialist Powers, in particular the United States of America, France, the Federal Republic of Germany and the United Kingdom, such as the sale or supply of arms or military equipment, financial investment, the refusal to observe the embargo on arms and oil supplies and other decreed sanctions, and the provision of nuclear technology and the requisite equipment, constitute clear acts of aggression against the peoples of southern Africa and against the United Nations itself.
63.	While it is true that we do not reject a priori the possibility of creating favourable conditions in Namibia and Zimbabwe for a negotiated settlement on the independence of those territories, it is no less true that we do not yet believe that a just solution to the existing antagonism can be found merely through talks between the so-called "group of five" and the Vorster regime—in the case of Namibia—or through the already rejected Anglo-American plan, in the case of Zimbabwe. Moreover, we still cannot conceive of the supporters of such regime really being able to convert themselves into sincere champions of the aspirations of the Namibian and Zimbabwean peoples.
64.	In this connexion, we should like to recall that, as clearly stated by the President of the MPLA and of the People's Republic of Angola:
".. . only through armed struggle is it possible to defeat the oppressive forces in the world. It is not through negotiations, through conferences or councils, that the peoples will determine their own future, because there is a struggle of interests, a struggle between classes now developed through imperialism and through the desire of one social group to dominate all the others. It was armed struggle that led to the talks in Switzerland and it was armed struggle which brought the problems of Zimbabwe and Namibia to the forefront. Without armed struggle, the national liberation struggles would have no vigour. It must therefore be intensified."
65.	What will be decisive for the People's Republic of Angola, however, will be the positions or decisions taken in the near future by SWAPO and the Patriotic Front.
66.	Within the context of support for the armed struggle for national liberation, we consider that the democratic and progressive forces in the international community cannot remain indifferent or sit by with folded arms, as we have already openly stated, either with regard to the difficult and legitimate struggle of the Saharan people under the leadership of the Frente POLISARIO, or with regard to the equally hard and legitimate struggle of the people of East Timor, led by FRETILIN, for their legitimate right to self-determination and independence. After the withdrawal of the former colonial Powers and in the light of General Assembly resolution 1514 (XV), which contains the Declaration on the Granting of Independence to Colonial Countries and Peoples, it is inconceivable that, in the face of a certain conniving passivity, those two liberation movements should find themselves obliged to fight, weapons in hand, against foreign armed forces belonging to certain countries which are members of the non-aligned movement and which did not take up arms during the period of Spanish and Portuguese occupation. It seems to us indispensable that the State members of 041) and of the United Nations Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples should assume, with urgency, their responsibilities.
67.	In the context of solidarity with other struggling peoples, we should like once again to reaffirm our unconditional support for the Arab people of Palestine and their legitimate representative, the Palestine Liberation Organization, in their struggle against Zionism to recover their national rights and their homeland, which has been usurped by Israel. At the same time we support the full right of the Palestine Liberation Organization to take part in all negotiations concerning the solution of the situation in the Middle East. The absence of that Organization and the attempt to push it aside will make it impossible ever to halt or eliminate the conflict. We reaffirm our militant solidarity with the Korean people in their persistent efforts to reunify their country by peaceful means without any foreign interference in their internal affairs; and we again reaffirm our unreserved support for the people of Puerto Rico in their just struggle for their full right to self- determination and independence and against the annexation of the country to the territory of North America. We also reaffirm our militant solidarity with the Chilean people in their determined struggle to regain their freedom, their independence and their human dignity.
68.	The Angolan people and their revolutionary vanguard, MPLA, who wish only to live in peace within their geographical boundaries, are conscious of their national and international duties, as well as of the dangers that surround them and the acts of aggression that are. being prepared against the People's Republic of Angola.
69.	The Angolan people and their leading bodies are not unaware of the grave threats to which they are subject, coming on the one hand from the Zairian regime, which, apart from everything else, recently concluded a contract with the Orbital Transport and Raketen Company of the Federal Republic of Germany and, on the other hand, from the South African regime, which continues to train bands of puppets on Namibian territory and to infiltrate armed groups into Angolan territory to spread death and destruction among the population on the border, while their mentors, without the slightest scruple or even the least sense of the ridiculous, proclaim in certain European, American and African capitals that such and such provinces in the country have been occupied, although no one has seen them even in a commune or municipality
70.	The consequences of these designs, which can prove disastrous, are already the full responsibility of certain Governments of Western Powers and of certain French- speaking African countries.
71.	In reaffirming our profound gratitude for the militant solidarity extended to the Angolan people by the socialist countries, particularly the Soviet Union and Cuba, and by progressive African countries and the democratic forces in general, we wish to assure the Assembly that nothing can deflect the Angolan people from the revolutionary course they have freely chosen.
72.	The struggle continues. Victory is certain.
 


